 
Exhibit 10.1


EIP SHARE UNIT AWARD AGREEMENT


Platinum Underwriters Holdings, Ltd.
Amended and Restated Executive Incentive Plan


This EIP SHARE UNIT AWARD AGREEMENT (this “Award Agreement”) made as of this
_____ day of _______________, 20___, between Platinum Underwriters Holdings,
Ltd., a Bermuda company (the “Company”), and ____________________ (the
“Participant”), is made pursuant to the terms of the Company’s Amended and
Restated Executive Incentive Plan (the “Plan”) in conjunction with the Company’s
2010 Share Incentive Plan or any successor plan (the “Share Incentive Plan”)
and, if applicable, the Company’s Section 162(m) Performance Incentive Plan or
any successor plan.
 
Section 1.                      Definitions.  Capitalized terms used herein but
not defined shall have the meanings set forth in the Plan.  For purposes of this
Award Agreement, the terms “Disability” and “Separation from Service” shall have
the meanings attributed to such terms under Section 409A of the Internal Revenue
Code and the treasury regulations and other guidance promulgated thereunder.
 
Section 2.                      Share Unit Award.  The Company hereby grants to
the Participant a Share Unit Award of ___ share units (the “Share Units”) in
respect of the ______ Performance Cycle (the “Performance Cycle”) under the
Plan.  The Share Units are notional, non-voting units of measurement based on
the Fair Market Value (as defined in the Share Incentive Plan) of the Common
Shares, which will entitle the Participant to receive a payment, subject to the
terms hereof, in cash.
 
Section 3.                      Vesting Requirements.  The Share Units shall
become fully vested on the third anniversary of the date hereof (the “Vesting
Date”), subject to the Participant’s continued employment with the Company or
any of its subsidiaries through the Vesting Date.
 
Section 4.                      Termination of Employment; Breach of Certain
Covenants.
 
(a)           General Rule.  Subject to the provisions of Section 4(b) hereof,
in the event of the Participant’s termination of employment with the Company or
any of its subsidiaries for any reason prior to the Vesting Date, the Share
Units shall be immediately forfeited and automatically cancelled without further
action of the Company.  If the Participant breaches Section 8.A hereof prior to
the Vesting Date, the Company may require the Participant to forfeit the
Participant's interest in the Share Units.  In the event of the Participant's
termination of employment by the Company or any of its subsidiaries for “Cause”
(as hereinafter defined) or the breach by the Participant of Section 8.B hereof
or any covenant not to compete with the Company or any of its subsidiaries to
which the Participant is or becomes subject (a “Non-Compete Covenant”), (i) the
Participant's rights with respect to any Share Units hereunder, whether or not
vested, may be forfeited and cancelled by the Company and (ii) the Company may
require the Participant to return to the Company any or all of the cash
distributed to the Participant under this Award, in such manner and on such
terms and conditions as may be required by the Company.  For purposes of this
Award Agreement, “Cause” shall mean (i) the Participant's willful and continued
failure to substantially perform the Participant's duties to the Company or any
of its subsidiaries; (ii) the Participant's conviction of, or plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude; (iii) the
Participant's engagement in any malfeasance or fraud or dishonesty of a
substantial nature in connection with the Participant's position with the
Company or any of its subsidiaries, or other willful act that materially damages
the reputation of the Company or any of its subsidiaries; (iv) the Participant's
breach of Section 8.B hereof or a Non-Compete Covenant; or (v)  the sale,
transfer or hypothecation by the Participant of Common Shares in violation of
the Share Ownership Guidelines of the Company; provided, however, that no such
act, failure to act or event that is capable of being cured by the Participant
shall be treated as “Cause” under this Award Agreement unless the Participant
has been provided a detailed, written statement of the basis for the Company’s
belief that such act, failure to act or event constitutes “Cause” and have had
at least thirty (30) days after receipt of such statement to cure such act,
failure to act or event.  Notwithstanding the foregoing, the definition of Cause
in any employment or severance agreement between the Company or any subsidiary
and the Participant in effect at the time of termination of employment shall
supersede the foregoing definition.  For purposes of this Award Agreement, no
act or failure to act shall be considered “willful” unless it is done, or failed
to be done, in bad faith, and without reasonable belief that the act or failure
to act was in the best interest of the Company.
 
(b)           Exceptions.  Notwithstanding the provisions of Section 4(a) hereof
and subject to any provision in any employment or other agreement with the
Participant to the contrary, in the event of the Participant’s termination of
employment with the Company or any of its subsidiaries prior to the Vesting Date
(i) by the Company or any of its subsidiaries without Cause, (ii) as a result of
the Participant's death or Disability, or (iii) upon the Participant’s
retirement from the Company with the consent of the Committee, the Participant
shall be entitled to receive a payment in respect of the Share Units on a
prorated basis, based on the period of the Participant’s service with the
Company and the performance levels achieved by the Company for the Performance
Cycle as of the end of the fiscal quarter coincident with or following the date
of termination.  Notwithstanding the foregoing, the Participant’s employment
will be treated as having been terminated without Cause under this Award
Agreement in the event of any termination by the Participant for “good reason,”
as such term or comparable term is defined under any employment agreement in
effect from time to time between the Participant and the Company or any
subsidiary of the Company.  For avoidance of doubt, a right to payment with
respect to Share Units may be provided upon additional employment termination
events in any employment or other agreement with the Participant on a full or
prorated basis.
 
Section 5.                      Payment of Award.
 
(a)           General.  Subject to the provisions of Sections 5(c) and 5(d)
hereof, payment in respect of the Award hereunder shall be made in cash as soon
as practicable following the later of the Vesting Date and the date that the
Committee shall have approved the financial results of the Company for the
Performance Cycle, provided no payment hereunder may be made following the later
of: (i) the last day in the calendar year in which the Vesting Date occurs, and
(ii) the 15th day of the third month following the Vesting Date.  The amount of
the payment to be made in respect of the Award will be determined in accordance
with the terms of this Award Agreement, the Plan and the payment schedule set
forth as Exhibit A hereto, which is based on the degree of the Company’s
achievement of Average ROE (i.e. return on equity) during the Performance
Cycle.  In no event will the Participant have any discretion under this Section
5(a) or under Sections 5(c) or 5(d) below to determine the calendar year in
which payment is made.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(b)           Withholding.  The payment in respect of the Share Units shall be
made to the Participant after deduction of applicable withholding taxes in the
amount determined by the Committee, which shall be withheld at the applicable
supplemental wage withholding rate, or such other rate as determined by the
Committee, provided that such amount shall not exceed the Participant’s
estimated federal, state and local tax obligation with respect to payment in
respect of the Share Units.  In lieu of the foregoing, the Committee may allow
the Participant to pay the applicable withholding taxes to the Company in such
other form as approved by the Committee.
 
(c)           Separation from Service.  Notwithstanding the provisions of
Section 5(a) hereof, with respect to a payment pursuant to Section 4(b) hereof
(other than a payment as a result of the death of a Participant), the
Participant shall receive such payment on the date that is six (6) months
following a Separation from Service.  With respect to a payment pursuant to
Section 4(b) hereof as a result of the death of the Participant, the amount due
under Section 4(b) shall be paid as soon as practicable following such death but
in no event following the later of: (i) the last day in the calendar year in
which the death occurs, and (ii) the 15th day of the third month following such
death.
 
(d)           Change in Control.  Notwithstanding the provisions of Section 5(a)
hereof, upon a Change in Control of the Company that constitutes a change in
ownership or effective control of the Company (or a change in the ownership of a
substantial portion of the Company’s assets), within the meaning of Section 409A
of the Code, the Participant shall receive payment in respect of the Award
hereunder in accordance with the provisions of Section 8 of the
Plan.  Notwithstanding the foregoing, the Participant shall in no event receive
any such payment following the later of: (i) the last day in the calendar year
in which the Change in Control occurs, and (ii) the 15th day of the third month
following the Change in Control.
 
Section 6.                      Restrictions on Transfer.  No portion of the
Share Units may be sold, assigned, transferred, encumbered, hypothecated or
pledged by the Participant, other than to the Company as a result of forfeiture
of the Share Units as provided herein, unless and until the payment of the Share
Units in accordance with Section 5 hereof.
 
Section 7.                      Limitation of Rights.  The Participant shall not
have any privileges of a shareholder of the Company with respect to the Share
Units.  Nothing in this Award Agreement shall confer upon the Participant any
right to continue as an employee of the Company or any subsidiary or to
interfere in any way with any right of the Company to terminate the
Participant’s employment at any time.
 
Section 8.                      Restrictive Covenants.  The effectiveness of
this Award Agreement is conditioned upon the Participant honoring the following
restrictive covenants (the “Restrictive Covenants”).  These Restrictive
Covenants are not intended to amend or supersede the terms of any noncompetition
or other restrictive covenant agreed to between the Company and the Participant
or to which the Participant is subject.
 
A.           Nondisclosure of Confidential Information.  The Participant
acknowledges that during the course of the Participant’s employment with the
Company and/or its subsidiaries (collectively, the “Companies”) the Participant
has had or will have access to and knowledge of certain information that the
Companies consider confidential, and that the release of such information to
unauthorized persons would be extremely detrimental to the Companies.  As a
consequence, the Participant hereby agrees and acknowledges that the Participant
owes a duty to the Companies not to disclose, and agrees that without the prior
written consent of the Company, at any time following the date hereof, either
during or after the Participant’s employment with any of the Companies, the
Participant will not communicate, publish or disclose, to any person anywhere or
use, any Confidential Information (as hereinafter defined), except as may be
necessary or appropriate to conduct the Participant’s duties to the Companies
(provided the Participant is acting in good faith and in the best interests of
the Companies) or as may be required by law or judicial process.  The
Participant will use best efforts at all times to hold in confidence and to
safeguard any Confidential Information from falling into the hands of any
unauthorized person.  The Participant will return to the Companies all
Confidential Information in the Participant’s possession or under the
Participant’s control whenever any of the Companies shall so request, and in any
event will promptly return all such Confidential Information if the
Participant’s relationship with the Companies is terminated for any or no reason
and will not retain any copies thereof.  For purposes hereof, the term
“Confidential Information” shall mean any information used by or belonging or
relating to the Companies that is not known generally to the industry in which
the Companies are, or may be, engaged and which the Companies maintain on a
confidential basis, including, without limitation, any and all trade secrets and
proprietary information, information relating to the business and services, any
employee information, customer lists and records, business processes, procedures
or standards, know-how, manuals, business strategies, records, financial
information, in each case, whether or not reduced to writing or stored
electronically, as well as any information that the Companies advise the
Participant should be treated as confidential.


B.           Non-Solicitation and Non-Hire of Employees.  The Participant agrees
that for a period beginning on the date hereof and ending 12 months following
the date of the Participant’s termination of employment with the Companies for
any reason, the Participant shall not, on the Participant’s own behalf or on
behalf of any other person or entity, without the prior written consent of the
Company, directly or indirectly, solicit, hire or cause to be solicited or hired
by an enterprise with which Participant may ultimately become associated, or
participate in or promote the solicitation of, interfere with, attempt to
influence or otherwise affect the employment of, any employee of the Companies
whose annual compensation exceeds $100,000.


C.           Representation of Participant.  Upon the acceptance by the
Participant of the cash payable following the vesting of Share Units hereunder,
the Participant shall be deemed to represent that the Participant has not
engaged in nor has any intention of engaging in any action that would constitute
a violation of the Restrictive Covenants or any Non-Compete Covenant.


D.           Injunctive Relief.  The Participant acknowledges and agrees that
the Restrictive Covenant provisions of this Section 8 are reasonable and
necessary for the successful operation of the Companies.  The Participant
further acknowledges that if the Participant breaches any provision of the
Restrictive Covenants, the Companies will suffer irreparable injury.  It is
therefore agreed that the Company shall have the right to enjoin any such breach
or threatened breach, without posting any bond, if so ordered by a court of
competent jurisdiction.  The existence of this right to injunctive and other
equitable relief shall not limit any other rights or remedies that the Company
may have at law or in equity including, without limitation, the right to
monetary, compensatory and punitive damages.  In addition to any means at law or
equity available to the Company to enforce the Restrictive Covenants, the
Company shall retain any rights it may have under this Award Agreement relating
to the Award for a breach of the Restrictive Covenants including, without
limitation, the right to cancel the Award and the right to require the
Participant to return to the Company any cash paid hereunder in respect of any
vested Share Units.  If any provision of this Section 8 is determined by a court
of competent jurisdiction to be not enforceable in the manner set forth herein,
the Participant and the Company agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law.  If any provision of this Section 8 is held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision of this Section 8.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Section 9.                      Changes in Capitalization.  The Award shall be
subject to the provisions of the Share Incentive Plan relating to adjustments
for changes in corporate capitalization.
 
Section 10.                      Notices.  Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the Secretary of the
Company.  Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company.
 
Section 11.                      Construction.  This Award Agreement and the
Award evidenced hereby are granted by the Company pursuant to the Plan and the
Share Incentive Plan and are in all respects subject to the terms and conditions
of the Plan and the Share Incentive Plan.  The Participant hereby acknowledges
that a copy of each of the Plan and the Share Incentive Plan has been delivered
to the Participant and the Participant accepts the Share Units hereunder subject
to all terms and provisions of the Plan and the Share Incentive Plan, which are
incorporated herein by reference.  In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Share Incentive Plan, then the Plan or the Share Incentive Plan, as
applicable, shall govern and prevail.  The construction of and decisions under
the Plan, the Share Incentive Plan and this Award Agreement are vested in the
Committee, whose determinations shall be final, conclusive and binding upon the
Participant.
 
Section 12.                      Governing Law.  This Award Agreement and the
Award hereunder shall be governed by, and construed in accordance with, the laws
of the State of New York, excluding the choice of law rules thereof.
 
Section 13.                      Counterparts.  This Award Agreement may be
executed in counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same instrument.
 
Section 14.                      Binding Effect.  This Award Agreement shall be
binding upon and inure to the benefit of the legatees, distributees, and
personal representatives of the Participant and the successors of the Company.
 
Section 15.                      Entire Agreement.  This Award Agreement and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof, merging any and all prior agreements.
 


[SIGNATURES ON FOLLOWING PAGE]
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Participant have executed this Award
Agreement effective as of the date first above written.

 

  PLATINUM UNDERWRITERS HOLDINGS, LTD.          
 
By:
      Name:        Title:                PARTICIPANT    
By:
      Name:             

 
 
 
- 4 -